Citation Nr: 0629165	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  02-08 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for asbestosis. 


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Navy from May 1963 
to April 1983.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 decision by the Regional Office 
(RO) that denied service connection for asbestosis. 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran did not develop a chronic respiratory 
disorder in service or for many years thereafter. 

3.  The preponderance of the evidence is against a finding 
that the veteran currently suffers from asbestosis.


CONCLUSION OF LAW

Asbestosis was not incurred or aggravated by active service.  
38 U.S.C.A. § 1110, 1131, 5103 (West 2002); 38 C.F.R. § 3.303 
(2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in April 2004 and April 2005 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence in his possession that 
pertains to the claim.  In June 2001, July 2001, and April 
2005 letters, the RO requested specific information regarding 
the circumstances surrounding the veteran's exposure to 
asbestos.  The veteran's claim was last readjudicated in 
November 2004.  


The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, service personnel records, 
and post service treatment records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions, 
service medical and personnel records; VA examination 
reports; and private medical records.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran argues that while in service in the United States 
Navy, he was exposed on a repeated basis to asbestos, 
resulting in the development of his currently claimed 
asbestosis.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury during service; and (3) 
medical evidence of a nexus between the claimed inservice 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).   

In the present case, service medical records fail to 
demonstrate the existence of chronic disability attributable 
to inservice asbestos exposure.  In point of fact, there is 
no corroborating evidence that, while in service, the veteran 
was, in fact, exposed to asbestos.  Even assuming, for the 
sake of argument, that the veteran, as a member of the United 
States Navy was exposed to asbestos in service, there is no 
evidence of pathology resulting from that exposure during the 
veteran's period of active military service.

The veteran's service medical records reflect that on 
multiple medical examinations performed in May 1963, May 
1967, March 1973, January 1975, April 1977 and January 1980, 
the veteran's lungs and chest were listed as normal.  On 
discharge medical examination performed in April 1983, the 
veteran's lungs and chest were again listed as normal.  
Available service medical records also do not reflect 
exposure to asbestos.  In fact, in November 1979 the veteran 
completed a survey and reported that he was not exposed to 
any asbestos material during his employment career; never 
supervised or performed work of a lagging or ripping crew; 
and never entered a compartment where a lagging or ripping 
operation was in process.  

Post-service medical records are negative for a chronic 
respiratory disorder until 2001, more than 15 years after 
separation from service.  Medical records the Naval Medical 
Center dated in June 1995 reflect treatment for chest 
tightness.  A chest 
x-ray revealed that his lungs were clear and he had no active 
heart or lung disease.  

There are two conflicting opinions as to whether the veteran 
carries a current diagnosis of asbestosis.  A February 2001 
report from Dr. R.C.B., reveals the veteran reporting 
symptoms of shortness of breath, coughing and occasional 
wheezing.  The veteran reported a twenty-year history of 
asbestos exposure while in service.  He indicated that he 
worked around pipefitters, insulators, and boilmakers.  He 
reported that he worked in areas that had pipes covered with 
asbestos insulation.  He also indicated that he swept up 
areas that had asbestosis insulation on pipes and handled 
asbestos products himself.  Dr. R.C.B. concluded that because 
of the veteran's long history of asbestos exposure, long 
latency period since exposure, 1/0 profusion on his chest X-
ray, restriction on volumes, a moderate reduction in 
diffusion capacity and symptomotology, he had within a 
reasonable degree of medical certainty early asbestosis.  

Conversely, a May 2004 VA examiner concluded that the veteran 
did not have asbestosis.  He reviewed the veteran's claims 
file, noted the veteran's reported history of asbestosis 
exposure and 35-year history of smoking cigarettes.  The 
examiner noted that a B reader test did not reveal 
radiographic evidence of asbestosis and an X-ray did not 
reveal active pulmonary disease.  The examiner diagnosed the 
veteran's symptoms as chronic obstructive pulmonary disease.  
After a review of the veteran's claims file to include the 
history of exposure, the examiner concluded that it was less 
likely than not that the veteran's current lung condition was 
caused by or a result of asbestos exposure.  Furthermore, the 
examiner found that the veteran's obstructive defects with a 
concomitant restrictive defect, was more likely than not due 
to smoking.  

The opinion of the May 2004 VA examiner was based on review 
of the veteran's service medical records, personnel records, 
private records, and a complete physical examination 
including a detailed description of the veteran's reported 
asbestos exposure, as well as Dr. R.C.B.'s conclusion.  
Because the opinion of the VA medical examiner was based upon 
a complete review of the veteran's claims file and a thorough 
examination of the veteran, the Board finds that opinion to 
be of greater probative weight than the private physician's 
opinion.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 
1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).  Therefore, the Board finds that the 
preponderance of the evidence does not establish that the 
veteran currently has asbestosis.  

The Board has considered the veteran's reports that he was 
exposed to asbestos when he served with the Navy.  However, 
the veteran's signed November 1979 statement noting that he 
was not exposed to any asbestos material during his 
employment career; never supervised or performed work of a 
lagging of ripping crew; and never entered a compartment 
where a lagging or ripping operation was in process, is 
entitled to greater weight than current assertions of such 
exposure.  Id.

Based on the aforementioned, the Board finds that the clear 
weight of the evidence is to the effect that the veteran does 
not currently suffer from asbestosis.  Under the 
circumstances, the veteran's claim for service connection for 
that disability must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for asbestosis is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


